The order appealed from was made at a Special Term held for Schenectady County in a matrimonial action brought, heard and determined in that county. Through error the order was entered in Onondaga County (CPLR 2220, subd. [a]). Notice of appeal was filed in Schenectady County. The order and the papers upon which it was made, or certified copies thereof, should be transmitted to Schenectady County for entry and filing there (CPLR 2001, 5019, subd. [a]). Determination of appeal withheld pending such transmittal. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.